Citation Nr: 0204026	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  96-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1977.  He subsequently served in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision dated in June 1996 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's petition to reopen his 
claim for service connection for a low back disability.  In 
July 1996, the veteran submitted a notice of disagreement, 
and on August 8, 1996, a statement of the case was issued.  
The veteran perfected his appeal to the Board on August 19, 
1996.  

In June 2000, the veteran offered testimony on the issue on 
appeal before the undersigned Member of the Board at the RO.  
A copy of the hearing transcript is of record.  

In August 2000, the Board determined that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for a low back disability, and reopened 
the claim.  At that same time, the Board remanded to the RO 
the de novo service connection claim for development and 
adjudication.  As the RO denied the claim on the merits, the 
RO has returned the case to the Board for further appellate 
consideration.  The claim for service connection for a low 
back disability is the only claim in appellate status.


FINDINGS OF FACT

1.  During service, in November 1976, the veteran was treated 
for a lumbar strain after picking up a bed; however, service 
medical records reveal no further complaints, findings, or 
diagnosis of any back condition, to include at service 
separation.  

2.  While the veteran has asserted that he has experienced 
continuing low back symptoms since service, the first 
documented low back complaints after discharge are reflected 
in a 1983 VA medical examination report, and the first 
documented low back pathology is reflected in a 1986 VA 
medical record. 

3.  Post-service private medical records dated in 1999 from 
two private physicians contain notations that the veteran 
suffered from back pain that started in 1976 (although one of 
the physicians later conceded that his letter was based on 
information provided by the veteran).  

4.  VA medical opinions, dated in March 1998 and June 2000, 
reached after examination and careful consideration of both 
the veteran's documented medical evidence and his assertions, 
rule out a relationship between current back problems and the 
veteran's active military service; this evidence is the most 
probative evidence on the question of medical nexus of 
record.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records reflect that in November 1976, 
the veteran was seen for complaints of back pain after 
picking up a bed.  The diagnostic assessment was strain and 
the veteran was provided with pain medication.  The service 
medical records reveal no other complaints, findings, or 
diagnosis of any back during the remainder of his active duty 
service.  In conjunction with his service separation 
examination in July 1977, the veteran reported that he did 
not have recurrent back pain, and, on physical examination, 
no low back pathology was found.

In March 1983, the veteran underwent VA examination.  He then 
reported that while he was stationed at Quantico [Marine 
Base] he was lifting a bed and experienced sudden onset of 
pain in the lumbar area.  It was noted that there apparently 
was no evidence of neurological deficit and that he was 
treated conservatively.  The veteran further reported that 
since service discharge, he had been employed as a truck 
driver and a painter.  He complained of discomfort across the 
lower lumbar and upper sacral area.  On physical examination, 
the lumbar area revealed a normal lumbosacral curvature.  
There was no evidence of paravertebral muscle spasm.  He was 
able to put his fingertips on the floor.  Rotation and 
extension were intact and he was capable of heel and toe 
walking.  Reflexes at the knees and ankles were equal and 
intact.  No sensory impairment was noted and x-ray 
examination revealed no abnormalities.  The diagnosis was 
history of lumbosacral strain with residual symptoms as 
described.

On private examination in April 1993, x-ray examination of 
the veteran's lumbar spine revealed evidence of "a markedly 
narrowed and degenerated L5-S1 with facet settling and 
foraminal impingement likely at the L5 root."  Subsequent 
magnetic resonance imaging (MRI) in May 1993 revealed a 
herniated nucleus pulposus at L5 with "degradation" 
changes.  In January 1994, the veteran underwent lumbar 
hemilaminectomy, foraminotomy, pedicleplasty, disckectomy and 
posterior lumbar interbody fusion at L5-S1.  

In March 1998, the veteran underwent several VA examinations, 
to include VA orthopedic examination.  The veteran then 
complained of low back pain, difficulty walking due to 
weakness in the lower extremities, and pain when standing or 
sitting.  The report reflects the examiner's notation that 
the claims file had been reviewed.  The medical history noted 
includes the in-service lumbar spine injury and that the 
veteran had sustained a post-service cervical spine injury in 
1989 or 1990, subsequently developed a low back disc 
herniation, and underwent lumbar surgery in 1993.  Physical 
examination and x-rays of the back revealed findings 
consistent with the veteran's post-surgical status.  The 
examiner commented that a computerized tomography (CT) scan 
in 1996 revealed no evidence of lumbar disc herniation.  The 
diagnoses included lumbar strain, postoperative lumbar 
discectomy and laminectomy with a fusion of L5-S1.  

The examiner also stated that careful review of the veteran's 
claims file "fails to demonstrate any evidence of 
significant injury to his lumbosacral spine or his neck while 
on active duty."  The examiner also noted the civilian 
occupation injury that occurred in 1989 or 1990.  He 
concluded with the opinion that the veteran's current 
problems are not related to his service-connected injury 
described in his records as a lumbar strain in November 1976.

In an August 1999 letter, Enrique A. Garcia, M.D., indicated 
that the veteran suffers from chronic back pain that started 
in 1976.  In a September 1999 letter from D.L. Krampetz, 
D.O., which is not personally signed by Dr. Krampetz (the 
name is typed), it is indicated that the veteran has a 
current low back disability and that the veteran had related 
a history of lower back pain starting with a lifting incident 
in November 1976.   

VA outpatient treatment reports dated from 1986 to 1996 and 
in 2001 reflect treatment for various disorders including the 
veteran's low back disability; these reports do not reflect 
any opinion addressing the etiology of the veteran's low back 
pathology.

In June 2000, the veteran offered testimony at a hearing 
before the undersigned Member of the Board at the RO.  The 
veteran testified that he sought treatment for low back 
complaints shortly after service discharge but that the VA 
hospital was unable to produce records of that treatment.  He 
further noted that although he was in the Reserves for 
approximately four years after discharge from active duty, he 
did not tell anyone about his back problems for fear of being 
"kicked out."  He further stated that he experienced low 
back pain since the injury in 1976.  

In February 2001, the veteran submitted statements from two 
of his daughters and his brother.  These statements reflect 
knowledge of the veteran's difficulties with his multiple 
health problems, and suggest that the veteran did not have 
any problems until his accident in 1976.

Also in February 2001, the RO requested (as directed by the 
Board in its August 2001 remand) that Drs. Garcia and 
Krampetz provide the basis for their statements as to date of 
onset and etiology of the veteran's low back disability.  In 
response, in March 2001, Dr. Garcia provided a handwritten 
explanation that the date of onset of the veteran's low back 
pain was obtained by history only.  Dr. Krampetz provided his 
records of treatment of the veteran, which include reference 
to history of lower back pain starting with a lifting 
incident in November 1976.  

In August 2001, also pursuant to the Board's August 2000 
remand, the veteran underwent VA examination.  The veteran 
reiterated the history of his in-service injury as a 
consequence of lifting a bed.  He reported that his current 
symptoms included severe pain in lower back that was constant 
in nature.  Physical examination revealed findings consistent 
with his post-surgical status and the diagnoses were lumbar 
strain, herniated nucleus pulposus, L5-S1, with left lower 
extremity radiculopathy postop L5-S1 discectomy and anterior 
interbody fusion.  The examiner noted that he reviewed the 
veteran's claims file and provided the following opinion:

It is the opinion of this examiner that 
based on the time frame of the original 
trauma sustained in 1976 while on active 
duty and subsequent surgical intervention 
required in his lumbar spine 16 years 
later, that there is no biomechanical 
reason to assume that they are related.  
He was treated for a lumbar strain that 
was most likely mechanical and it is the 
opinion of this examiner that if he had 
indeed sustained an annular ligament tear 
in 1976 that his primary ongoing symptom 
would have been not only back pain but 
also evidence of radicular irritation.  
There is no such evidence in the C-file 
medical records and the veteran states 
that he did not continue to go for 
followup of his lower back because he 
wanted to stay in the Marine Corps 
Reserve.

II.  Analysis

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Although the claims file does not reflect that the RO has 
considered the VCAA in the adjudication of the claim on 
appeal, the Board finds that the notification and development 
requirements of the VCAA and its implementing regulations 
have, essentially, been satisfied.  The record reflects that 
the August 1996 statement of the case as well as the November 
2001 supplemental statement of the case notified the veteran 
and his representative of the applicable law and the 
evidentiary deficiencies of the veteran's claim.  

Furthermore, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous medical records in the 
file.  The RO has obtained the veteran's service records, 
which include reports of his induction examination, in-
service treatment entries, and discharge records.  There 
appears to be no indication that any service medical records 
are missing.  The veteran has been afforded VA examinations, 
and relevant medical opinions have been obtained.  The 
veteran also has been afforded the opportunity to present 
testimony and to submit additional evidence in support of his 
claim; in June 2000, a hearing was held before the 
undersigned Board Member.  Finally, there is no allegation or 
indication that there exists any additional evidence 
necessary for consideration of the claims on appeal that has 
not been obtained.  

Under these circumstances, the Board finds the veteran is not 
prejudiced by the Board's consideration of the issue on 
appeal, without first remanding the claim for explicit 
consideration of the VCAA by the RO in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The claim 
is ready to be considered on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may legitimately be questioned.  To support a 
claim for service connection based on continuity of 
symptomatology, competent evidence that relates the present 
condition to the putative continuous symptomatology is 
needed.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

After careful review of the evidence of record in light of 
the above criteria, the Board must conclude that entitlement 
to service connection for a low back disability has not been 
established.  

Although the record documents that the veteran sustained what 
was considered to be a lumbar strain during service in 
November 1976, the service medical records do not reflect 
that the veteran sought additional treatment during the 
remainder of his period of active duty.  In fact, concurrent 
with service separation examination in July 1977, he reported 
that he had no recurrent back pain, and on physical 
examination no low back pathology was found.  Accordingly, no 
chronic low back disability was shown in service.  

In this case, however, it appears that the veteran is 
attempting to establish service connection on the basis of 
continuity of low back symptoms since service.  See 38 C.F.R. 
§ 3.303(b).  There is no question that the veteran and other 
laypersons (such as the relatives who have submitted 
statements on his behalf) are competent to provide evidence 
as to observable symptoms, and the veteran is competent to 
report such things as the pain he experiences in his low 
back, and the continuing nature of such pain.  The question, 
rather, is whether such assertions are credible.  Given the 
remainder of the veteran's service records, as described 
above, and the fact that the first-post service evidence of 
any back complaints is reflected in the report of the 1983 VA 
examination, some six years after the veteran's discharge, 
his assertions of continuous low back symptomatology appear 
to be of questionable veracity.  The Board finds that this is 
so even in light of the veteran's testimony that he didn't 
complain of continuing back symptoms during his reserves 
service because he didn't want to be "kicked out," and 
that, although he received treatment for low back complaints 
within several months after service discharge at the Audie 
Murphy VA Medical Center, those records are "unavailable" 
(the first records from that facility are, in fact, dated in 
1986).  

Even if, for the sake of argument, the veteran's assertions 
of experiencing continuing back symptoms in- and post-service 
were accepted as credible, such assertions must still be 
supported by competent medical evidence establishing a nexus 
between the claimed symptoms and current low back disability.  
See Savage, 10 Vet. App. at 497-498.  In this case, however, 
there is no such evidence to support the veteran's claim.

As indicated above and in the Board's prior decision/remand, 
current diagnoses pertaining to the low back are lumbar 
strain, herniated nucleus pulposus, L5-S1, with left lower 
extremity radiculopathy postoperative L5-S1 diskectomy and 
anterior interbody fusion.  The claims file includes 
notations from two private physicians that indicate that the 
veteran has had continuous back pain since his 1976 in-
service injury.  The Board initially construed these 
notations as possible attempts to establish a medical nexus 
between the veteran's active military service and current low 
back disability.  Arguably, however, upon further inquiry, 
these notations appear to be nothing more than recitations of 
medical history as reported by the veteran .  As indicated 
above, in response to an RO inquiry as to the basis for the 
notations described above, in March 2001, Dr. Garcia provided 
a handwritten explanation that the date of onset of the 
veteran's low back pain was obtained by history only.  Dr. 
Krampetz furnished only his records of treatment of the 
veteran, which include reference to history of lower back 
pain starting with a lifting incident in November 1976; no 
further explanation for his September 1999 statement was 
provided.  The Board notes that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  It would appear, then, that Dr. Garcia's 
and Dr. Krampetz's notations of the veteran's reported 
history, without more, does not establish competent evidence 
of a nexus between the veteran's putative continuing symptoms 
and any current low back disability.  

Clearly, Dr. Garcia clarified that he was merely reporting 
the history provided by the veteran.  While Dr. Krampetz made 
no similar admission, his provision of his treatment records 
in response to the RO's request, without more, tends to 
suggest that he may merely have been reiterating the 
veteran's reported history.  However, even assuming, 
arguendo, that the September 1999 statement by Dr. Krampetz 
statement was intended to suggest the existence of a nexus 
between current back disability and service, such statement, 
without any supporting rationale, is of little probative 
value and, is, in fact, outweighed by other persuasive 
evidence of record.  

In this case, the only medical opinion evidence that squarely 
addresses the relationship between current back disability 
and service was obtained by the RO.  Following VA examination 
in March 1998 and again in August 2001, a VA physician 
concluded, after both examination of the veteran and careful 
review of his documented medical history and assertions, that 
there was no relationship between any current low back 
pathology and the veteran's military service.  The Board 
finds that this evidence is the most probative evidence on 
the question of medical nexus of record.  Unfortunately, this 
evidence weighs against the veteran's claim for service 
connection for any currently diagnosed low back disability, 
and, aside from the medical evidence previously discussed, 
the veteran has neither presented nor alluded to the 
existence of any contrary medical opinion evidence to support 
his claim.

As a final point, the Board emphasizes that, however well 
intentioned, neither the veteran's assertions, nor those of 
his family, can, alone, support the claim for service 
connection.  As indicated above, laypersons are competent to 
provide evidence as to symptoms.  However, without medical 
training and expertise, laypersons are not competent to 
provide a probative opinion on the relationship between 
asserted post-symptoms and either an in-service disease or 
injury, or any current disability for which service 
connection is sought.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Under these circumstances, the Board finds that the claim for 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

Service connection for a low back disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

